IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 11 MAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
KHIRI ARTER,                  :
                              :
             Petitioner       :


                                         ORDER


PER CURIAM

      AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is
GRANTED. The issue, as stated by Petitioner, is as follows:

      Whether the Superior Court erred in upholding the Revocation Court’s denial of

Petitioner’s motion to exclude evidence obtained in violation of the Petitioner’s privacy

rights under Article I, Section 8 of the Pennsylvania Constitution?